Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 1 of 44

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

MARY ANN LIESINGER, and
FRED LIESINGER

Plaintiffs, COMPLAINT
V.
JURY TRIAL DEMANDED
MONSANTO COMPANY and
JOHN DOES 1-50
CIVIL NO:

Defendants

oe Magee” Sie “age ee” Nine Sneath” Mae” nage” Me

 

COMPLAINT
Plaintiffs, Mary Ann Liesinger and Fred Liesinger, by and through their
undersigned attorneys, hereby brings this Complaint for damages against Defendants

Monsanto Company and John Does 1-50, and alleges the following:

NATURE OF THE CASE

1. This is an action for damages suffered by Plaintiff Mary Ann Liesinger as a
direct and proximate result of Defendants’ negligent and wrongful conduct in connection
with the design, development, manufacture, testing, packaging, promoting, marketing,
advertising, distribution, labeling, and/or sale of the herbicide Roundup®, containing the
active ingredient glyphosate.

2. Piaintiff maintains that Roundup® and/or glyphosate is defective,
dangerous to human health, unfit and unsuitable to be marketed and sold in commerce,

and lacked proper warnings and directions as to the dangers associated with its use.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 2 of 44

3. Plaintiff's injuries, like those striking thousands of similarly situated victims

across the country, were avoidable.

JURISDICTION AND VENUE

4. This Court has jurisdiction over Defendants and this action pursuant to 28
U.S.C. § 1332 because there is complete diversity of citizenship between Plaintiff and
Defendants. Defendants are all either incorporated and/or have their principal place of
business outside of the state in which the Plaintiff resides.

on The amount in controversy between Plaintiff and Defendants exceeds
$75,000, exclusive of interest and cost.

6. The Court also has supplemental jurisdiction pursuant fo 28 U.S.C. §
1367.

7. Venue is proper within this district pursuant to 28 U.S.C. § 1397 in that
Defendants conduct business here and are subject to personal jurisdiction in this
district. Furthermore, Defendants sell, market, and/or distribute Roundup® within the
State of New York. Also, a substantial part of the acts and/or omissions giving rise to

these claims occurred within this district.

PARTIES

8. Plaintiff, Mary Ann Liesinger, is a natural person and at all relevant times a

resident and citizen of Erie County, New York. Plaintiff brings this action for personal
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 3 of 44

injuries sustained by exposure to Roundup® (“Roundup”) containing the active
ingredient glyphosate and the surfactant POEA. As a direct and proximate result of
being exposed to Roundup, Plaintiff developed non-Hodgkin's Lymphoma.

9. “Roundup” refers to all formulations of Defendants’ roundup products,
including, but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1,
Roundup Custom Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate,
Roundup Export Herbicide, Roundup Fence & Hard Edger 1, Roundup Garden Foam
Weed & Grass Killer, Roundup Grass and Weed Killer, Roundup Herbicide, Roundup
Original 2k herbicide, Roundup Original |! Herbicide, Roundup Pro Concentrate,
Roundup Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass and Weed
Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass Killer,
Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-to-Use
Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-Use
Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra
Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup
Weed & Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus,
Roundup Weed & Grass killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super
Concentrate, Roundup Weed & Grass Killer1 Ready-to-Use, Roundup WSD Water
Soluble Dry Herbicide Deploy Dry Herbicide, or any other formulation of containing the
active ingredient glyphosate.

10. Defendant MONSANTO COMPANY is a Delaware corporation, Calif.
Secretary of State Entity No. C2362863, in “active” status, with a principle place of

business in St. Louis, Missouri.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 4 of 44

11. Upon information and belief, Defendants JOHN DOES 1-50 are
subsidiaries, partners, or other entities that were involved in the design, development,
manufacture, testing, packaging, promoting, marketing, advertising, distribution,
labeling, and/or sale of the herbicide Roundup, containing the active ingredient
glyphosate. The identities of JOHN DOES 1-50 are unknown to Plaintiff at this time.
Plaintiff will move the Court to specifically name JOHN DOES 1-50 as their identities
becomes known to Plaintiff through discovery.

12. Defendant MONSANTO COMPANY and JOHN DOES 1-50 are
collectively referred to as “Monsanto Defendants” or “Defendants.”

13. Defendants advertise and sell goods, specifically Roundup, in Erie
County, New York.

14. Defendants transacted and conducted business within the State of New
York that relates to the allegations in this Complaint.

15. Defendants derived substantial revenue from goods and products used in
the State of New York.

16. Defendants expected or should have expected their acts to have
consequences within the State of New York, and derived substantial revenue from
interstate commerce.

17. Defendants engaged in the business of designing, developing,
manufacturing, testing, packaging, marketing, distributing, labeling, and/or selling
Roundup.

18. Defendants are authorized to do business in New York and derive

substantial income from doing business in this state.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 5 of 44

19. Upon information and belief, Defendants purposefully availed themselves
of the privilege of conducting activities with the State of New York, thus invoking the
benefits and protections of its laws.

20. Upon information and belief, Defendants did act together to design, sell,

advertise, manufacture and/or distribute Roundup, with full knowledge of its dangerous

and defective nature.

FACTUAL ALLEGATIONS

21. At all relevant times, Defendants were in the business of, and did, design,
research, manufacture, test, advertise, promote, market, sell, distribute, and/or have
acquired and are responsible for Defendants who have designed, researched,
manufactured, tested, advertised, promoted, marketed, sold, and distributed the
commercial herbicide Roundup.

22. Monsanto is a multinational agricultural biotechnology corporation based
in St. Louis, Missouri. It is the world's leading producer of glyphosate.

23. Defendants discovered the herbicidal properties of glyphosate during the
1970's and subsequently began to design, research, manufacture, sell and distribute
glyphosate based “Roundup” as a broad spectrum herbicide.

24. Glyphosate is the active ingredient in Roundup.

25. Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses

known to compete with commercial crops grown around the globe.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 6 of 44

26. Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately
based only on whether a given organism produces a specific enzyme, 5-
enolpyruvylshikimic acid-3-phosphate synthase, known as EPSP synthase.

27. Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate
synthase that interferes with the shikimic pathway in plants, resulting in the
accumulation of shikimic acid in plant tissue and ultimately plant death.

28. Sprayed as a liquid, plants absorb glyphosate directly through their leaves,
stems, and roots, and detectable quantities accumulate in the plant tissues.

29. Each year, approximately 250 million pounds of glyphosate are sprayed
on crops, commercial nurseries, suburban lawns, parks, and golf courses. This increase
in use has been driven largely by the proliferation of genetically engineered crops, crops
specifically tailored to resist the activity of glyphosate.

30. Defendants are intimately involved in the development, design,
manufacture, marketing, sale, and/or distribution of genetically modified ("GMO") crops,
many of which are marketed as being resistant to Roundup i.e., “Roundup Ready®.” As
of 2009, Defendants were the world’s leading producer of seeds designed to be
Roundup Ready®. In 2010, an estimated 70% of corn and cotton, and 90% of soybean
fields in the United States contained Roundup Ready® seeds.

31. The original Roundup, containing the active ingredient glyphosate, was
introduced in 1974. Today, glyphosate products are among the world's most widely
used herbicides. Monsanto’s glyphosate products are registered in more than 130
countries and are approved for weed control in more than 100 crops. No other herbicide

active ingredient compares in terms of number of approved uses.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 7 of 44

32. For nearly 40 years, farmers across the globe have used Roundup,

unaware of its carcinogenic properties.

REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

33. The manufacture, formulation and distribution of herbicides, such as
Roundup, are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”), 7. U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with
the Environmental Protection Agency ("EPA) prior to their distribution, sale, or use,
except as described by FIFRA 7 U.S.C. 136a(a).

34. The EPA requires as part of the registration process, among other
requirements, a variety of tests to evaluate the potential for exposure to pesticides,
toxicity to people and other potential non-target organisms, and other adverse effects on
the environment. Registration by the EPA, however, is not an assurance or finding of
safety. The determination the EPA makes in registering or re-registering a product is not
that the product is “safe,” but rather that use of the product in accordance with its label
directions “will not generally cause unreasonable adverse effects on the environment.” 7
U.S.C. § 136(a)(c)(5){D).

35. FIFRA defines “unreasonable adverse effects on the environment” to
mean “any unreasonable risk to man or the environment, taking into account the
economic, social, and environmental costs and benefits of the use of any pesticide.” 7

U.S.C. § 136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 8 of 44

determining whether a registration should be granted or allowed to continue to be sold
in commerce.

36. The EPA and the State of New York registered Roundup for distribution,
sale, and manufacture in the United States and the State of New York.

37. FIFRA generally requires that the registrant, Monsanto, conduct health
and safety testing of pesticide products. The government is not required, nor is it able,
to perform the product tests that are required of the manufacturer.

38. The evaluation of each pesticide product distributed, sold, or
manufactured is completed at the time the product is initially registered. The data
necessary for registration of a pesticide has changed over time. The EPA is now in the
process of re-evaluating all pesticide products through a Congressionally-mandated
process called “re-registration.” 7 U.S.C. § 136a-1. In order to reevaluate these
pesticides, the EPA demands the completion of additional tests and the submission of
data for the EPA's review and evaluation.

39. Inthe case of glyphosate and Roundup, the EPA had planned on
releasing its preliminary risk assessment — in relation to the registration process — no
later than July 2015. Tne EPA completed its review of glyphosate in early 2015, but

delayed releasing the assessment pending further review in light of the World Health

Organization's findings.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 9 of 44

MONSANTO’'S FALSE REPRESENTATIONS REGARDING THE

SAFETY OF ROUNDUP®

40. In 1996, the New York Attorney General (“NYAG’) filed a lawsuit against
Monsanto based on its false and misleading advertising of Roundup products.
Specifically, the lawsuit challenged Monsanto's general representations that its spray-on
glyphosate-based herbicides, including Roundup, were “safer than table salt” and
“practically non-toxic” to mammals, birds, and fish. Among the representations the
NYAG found deceptive and misleading about the human and environmental safety of
Roundup are the following:

a. Remember that environmentally friendly Roundup herbicide is
biodegradable. It won't build up in the soil so you can use Roundup
with confidence along customers’ driveways, sidewalks and fences...

b. And remember that Roundup is biodegradable and won't build up in
the soil. That will give you the environmental confidence you need to
use Roundup everywhere you've got a weed, brush, edging or
trimming problem.

c. Roundup biodegrades into naturally occurring elements.

d. Remember that versatile Roundup herbicide stays where you put it.
That means there's no washing or leaching to harm customers’ shrubs
or other desirable vegetation.

e. This non-residual herbicide will not wash or leach in the soil. It ... stays

where you apply it.
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 10 of 44

f. You can apply Accord with “confidence because it will stay where you
put it” it bonds tightly to soil particles, preventing leaching. Then, soon
after application, soil microorganisms biodegrade Accord into natural
products.

g. Glyphosate is less toxic to rats than table salt following acute oral
ingestion.

h. Glyphosate's safety margin is much greater than required. It has over a
1,000-fold safety margin in food and over a 700-fold safety margin for
workers who manufacture it or use it.

i. You can feel good about using herbicides by Monsanto. They carry a
toxicity category rating of ‘practically non-toxic’ as it pertains to
mammals, birds and fish.

j. “Roundup can be used where kids and pets will play and breaks down
into natural material.” This ad depicts a person with his head in the
ground and a pet dog standing in an area which has been treated with
Roundup.

41. On November 19, 1996, Monsanto entered into an Assurance of
Discontinuance with NYAG, in which Monsanto agreed, among other things, “to cease
and desist from publishing or broadcasting any advertisements [in New York] that
represent, direcily or by implication” that:

a. its glyphosate-containing pesticide products or any component thereof

are safe, non-toxic, harmless or free from risk.

10
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 11 of 44

b. its glyphosate-containing pesticide products or any component thereof
manufactured, formulated, distributed or sold by Monsanto are
biodegradable.

c. its glyphosate-containing pesticide products or any component thereof
stay where they are applied under all circumstances and will not move
through the environment by any means.

d. its glyphosate-containing pesticide products or any component thereof
are "good" for the environment or are "known for their environmental
characteristics."

e. glyphosate-containing pesticide products or any component thereof are
safer or less toxic than common consumer products other than
herbicides.

f. its glyphosate-containing products or any component thereof might be
classified as “practically non-toxic.”

42. Monsanto did not alter its advertising in the same manner in any state
other than New York, and on information and belief still has not done so today.

43. !n 2009, France's highest court ruled that Monsanto had not told the truth
about the safety of Roundup. The French court affirmed an earlier judgment that
Monsanto had falsely advertised its herbicide Roundup as “biodegradable” and that it

“left the soil clean.”

11
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 12 of 44

EVIDENCE OF CARCINOGENICITY IN ROUNDUP

44. As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic
properties.

45. On March 4, 1985, a group of the Environmental Protection Agency's
("EPA") Toxicology Branch published a memorandum classifying glyphosate as a
Category C oncogene. Category C oncogenes are possible human carcinogens with
limited evidence of carcinogenicity.

46. In 1986, the EPA issued a Registration Standard for glyphosate (NTIS
PB87-103214). The Registration standard required additional phytotoxicity,
environmental fate, toxicology, product chemistry, and residue chemistry studies. All of
the data required was submitted and reviewed and/or waived.

47. \In October 1991 the EPA published a Memorandum entitled “Second Peer
Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group
E (evidence of non-carcinogenicity for humans). Two peer review committee members
did not concur with the conclusions of the committee and one member refused to sign.

48. In addition to the toxicity of the active molecule, many studies support the
hypothesis that glyphosate formulations found in Defendants’ Roundup products are
more dangerous and toxic than glyphosate alone. As early as 1991 evidence existed
demonstrating that glyphosate formulations were significantly more toxic than
glyphosate alone.

49. = In 2002, Julie Marc published a study entitled “Pesticide Roundup

Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

12
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 13 of 44

50. The study found that Defendants’ Roundup caused delays in the cell
cycles of sea urchins, while the same concentrations of glyphosate alone proved
ineffective and did not alter cell cycles.

51. In 2004, Julie Marc published a study entitled “Glyphosate-based
pesticides affect cell cycle regulation.” The study demonstrated a molecular link
between glyphosate-based products and cell cycle dysregulation.

52. The study noted that “cell-cycle dysregulation is a hallmark of tumor cells
and human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and
subsequent development of cancers from the initial affected cell.” Further, “[s]ince cell
cycle disorders such as cancer result from dysfunction of unique cell, it was of interest
to evaluate the threshold dose of glyphosate affecting cells."

53. In 2005, Francisco Peixoto published a study showing that Roundup’s
effects on rat liver mitochondria are much more toxic and harmful than the same
concentrations of glyphosate alone.

54. ‘The Peixoto study suggested that the harmful effects of Roundup on
mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could
be the result of other chemicals, namely the surfactant POEA, or alternatively due to the
possible synergy between glyphosate and Roundup formulation products.

55. In 2009, Nora Benachour and Gilles-Eric Seralini published a study
examining the effects of Roundup and glyphosate on human umbilical, embryonic, and
placental cells.

56. The study used dilution levels of Roundup and glyphosate far below

agricultural recommendations, corresponding with low levels of residues in food. The

13
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 14 of 44

study concluded that supposed “inert” ingredients, and possibly POEA, change human
cell permeability and amplify toxicity of glyphosate alone. The study further suggested
that determinations of glyphosate toxicity should take into account the presence of
adjuvants, or those chemicals used in the formulation of the complete pesticide. The
study confirmed that the adjuvants in Roundup are not inert and that Roundup is always
more toxic than its active ingredient glyphosate.

57. The results of these studies were confirmed in recently published peer-
reviewed studies and were at all times available and/or known to Defendants.

58. Defendants knew or should have known that Roundup is more toxic than
glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”
ingredients, and/or the surfactant POEA were necessary to protect Plaintiff from
Roundup.

59. Defendants knew or should have known that tests limited to Roundup's
active ingredient glyphosate were insufficient to prove the safety of Roundup.

60. Defendants failed to appropriately and adequately test Roundup,
Roundup’s adjuvants and “inert” ingredients, and/or the surfactant POEA to protect
Plaintiff from Roundup.

61. Rather than performing appropriate tests, Defendants relied upon flawed
industry-supported studies designed to protect Defendants’ economic interests rather
than Plaintiff and the consuming public.

62. Despite their knowledge that Roundup was considerably more dangerous

than glyphosate alone, Defendants continued to promote Roundup as safe.

14
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 15 of 44

IARC CLASSIFICATION OF GLYPHOSATE

63. The International Agency for Research on Cancer (“tARC”) is the
specialized intergovernmental cancer agency the World Health Organization (“WHO”) of
the United Nations tasked with conducting and coordinating research into the causes of
cancer.

64. An lARC Advisory Group to Recommend Priorities for IARC Monographs
during 2015-2019 met in April 2014. Though nominations for the review were solicited,
a substance must meet two criteria to be eligible for review by the IARC Monographs:
there must already be some evidence of carcinogenicity of the substance, and there
must be evidence that humans are exposed to the substance.

65. IARC set glyphosate for review in 2015-2016. IARC uses five criteria for
determining priority in reviewing chemicals. The substance must have a potential for
direct impact on public health; scientific literature to support suspicion of carcinogenicity;
evidence of significant human exposure; high public interest and/or potential to bring
clarity to a controversial area and/or reduce public anxiety or concern; related agents
similar to one given high priority by the above considerations. Data reviewed is sourced
preferably from publicly accessible, peer-reviewed data.

66. On March 24, 2015, after its cumulative review of human, animal, and
DNA studies for more than one (1) year, many of which have been in Defendants’
possession since as early as 1985, the IARC’s working group published its conclusion

that the glyphosate contained in Defendants’ Roundup herbicide, is a Class 2A

15
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 16 of 44

“probable carcinogen” as demonstrated by the mechanistic evidence of carcinogenicity
in humans and sufficient evidence of carcinogenicity in animals.

67. The IARC’s full Monograph was published on July 29, 2015 and
established glyphosate as a class 2A probable carcinogen to humans. According to the
authors glyphosate demonstrated sufficient mechanistic evidence (genotoxicity and
oxidative stress) to warrant a 2A classification based on evidence of carcinogenicity in
humans and animals.

68. The IARC Working Group found an increased risk between exposure to
glyphosate and non-Hodgkin's lymphoma (“NHL”) and several subtypes of NHL, and the
increased risk continued after adjustment for other pesticides.

69. The IARC also found that glyphosate caused DNA and chromosomal

damage in human cells.

EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

70. Despite the new classification by the IARC, Defendants have had ample
evidence of glyphosate and Roundup’s genotoxic properties for decades.

71. Genotoxicity refers to chemical agents that are capable of damaging the
DNA within a cell through genetic mutations, which is a process that is believed to lead
to cancer.

72. In 1997, Chris Clements published “Genotoxicity of select herbicides in

Rana catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis

(comet) assay.”

16
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 17 of 44

73. The study found that tadpoles exposed to Roundup showed significant
DONA damage when compared with unexposed control animals.

74. Both human and animal studies have shown that glyphosate and
glyphosate-based formulations such as Roundup can induce oxidative stress.

75. Oxidative stress and associated chronic inflammation are believed to be
involved in carcinogenesis.

76. The IARC Monograph notes that “[s]trong evidence exists that glyphosate,
AMPA and glyphosate-based formulations can induce oxidative stress.”

77. ~— In 2006 César Paz-y-Mifio published a study examining DNA damage in
human subjects exposed to glyphosate.

78. The study produced evidence of chromosomal damage in blood cells
showing significantly greater damage after exposure to glyphosate than before in the
same individuals, suggesting that the glyphosate formulation used during aerial
spraying had a genotoxic effect on exposed individuals.

79. The IARC Monograph reflects the volume of evidence of glyphosate
pesticides’ genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-
based formulations is strong.”

80. Despite knowledge to the contrary, Defendants maintain that there is no
evidence that Roundup is genotoxic, that regulatory authorities and independent experts
are in agreement that Roundup is not genotoxic, and that there is no evidence that
Roundup is genotoxic.

81. In addition to glyphosate and Roundup’s genotoxic properties, Defendants

have long been aware of glyphosate’s carcinogenic properties.

7
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 18 of 44

82. Glyphosate and Roundup in particular have long been associated with
carcinogenicity and the development of numerous forms of cancer, including, but not
limited to, non-Hodgkin's lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft
tissue sarcoma.

83. Defendants have known of this association since the early to mid-1980s
and numerous human and animal studies have evidenced the carcinogenicity of
glyphosate and/or Roundup.

84. In 1985 the EPA studied the effects of glyphosate in mice finding a dose
related response in male mice linked to renal tubal adenomas, a rare tumor. The study
concluded the glyphosate was oncogenic.

85. In 2003 Lennart Hardell and Mikael Eriksson published the results of two
case controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

86. The study concluded that glyphosate had the most significant relationship
to NHL among all herbicides studies with an increased odds ratio of 3.11.

87. In 2003 AJ De Roos published a study examining the pooled data of mid-
western farmers, examining pesticides and herbicides as risk factors for NHL.

88. The study, which controlled for potential confounders, found a relationship
between increased NHL incidence and glyphosate.

89. In 2008 Mikael Eriksson published a study a population based case-
control study of exposure to various pesticides as a risk factor for NHL.

90. This strengthened previous associations between glyphosate and NHL.

91. In spite of this knowledge, Defendants continued to issue broad and

sweeping statements suggesting that Roundup was, and is, safer than ordinary

18
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 19 of 44

household items such as table salt, despite a lack of scientific support for the accuracy
and validity of these statements and, in fact, voluminous evidence to the contrary.

92. Upon information and belief, these statements and representations have
been made with the intent of inducing Plaintiff, the agricultural community, and the
public at large to purchase, and increase the use of, Defendants’ Roundup for
Defendants’ pecuniary gain, and in fact did induce Plaintiff to use Roundup.\

93. Defendants made these statements with complete disregard and reckless
indifference to the safety of Plaintiff and the general public.

94. Notwithstanding Defendants’ representations, scientific evidence has
established a clear association between glyphosate and genotoxicity, inflammation, and
an increased risk of many cancers, including, but not limited to, NHL, Multiple Myeloma,
and soft tissue sarcoma.

95. Defendants knew or should have known that glyphosate is associated with
an increased risk of developing cancer, including, but not limited to, NHL, Multiple
Myeloma, and soft tissue sarcomas.

96. Defendants failed to appropriately and adequately inform and warn
Plaintiff of the serious and dangerous risks associated with the use of and exposure to
glyphosate and/or Roundup, including, but not limited to, the risk of developing NHL, as
well as other severe and personal injuries, which are permanent and/or long-lasting in
nature, cause significant physical pain and mental anguish, diminished enjoyment of
life, and the need for medical treatment, monitoring and/or medications.

97. Despite the [ARC's classification of glyphosate as a class 2A probable

carcinogen, Defendants continue to maintain that glyphosate and/or Roundup is safe,

19
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 20 of 44

non-carcinogenic, non-genotoxic, and faisely warrant to users and the general public
that independent experts and regulatory agencies agree that there is no evidence of
carcinogenicity or genotoxicity in glyphosate and Roundup.

98. Defendants have claimed and continue to claim that Roundup is safe,
non-carcinogenic, and non-genotoxic.

99. Monsanto claims on its website that “[rjegulatory authorities and
independent experts around the world have reviewed numerous long-
term/carcinogenicity and genotoxicity studies and agree that there is no evidence that
glyphosate, the active ingredient in Roundup brand herbicides and other glyphosate-
based herbicides, causes cancer, even at very high doses, and that it is not genotoxic”.

100. Ironically, the primary source for this statement is a 1986 report by the
WHO, the same organization that now considers glyphosate to be a probable
carcinogen.

101. Glyphosate, and Defendants’ Roundup products in particular, have long
been associated with serious side effects and many regulatory agencies around the
globe have banned or are currently banning the use of glyphosate herbicide products.

102. Defendants’ statements proclaiming the safety of Roundup and
disregarding its dangers misled Plaintiff.

103. Despite Defendants’ knowledge that Roundup was associated with an
elevated risk of developing cancer, Defendants’ promotional campaigns focused on
Roundup’s purported “safety profile.”

104. Defendants’ failure to adequately warn Plaintiff resulted in (1) Plaintiff

using and being exposed to glyphosate instead of using another acceptable and safe

20
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 21 of 44

method of controlling unwanted weeds and pests; and (2) scientists and physicians
failing to warn and instruct consumers about the risk of cancer, including NHL, and
other injuries associated with Roundup.

105. Defendants failed to seek modification of the labeling of Roundup to
include relevant information regarding the risks and dangers associated with Roundup
exposure.

106. The failure of Defendants to appropriately warn and inform the EPA has
resulted in inadequate warnings in safety information presented directly to users and
consumers.

107. The failure of Defendants to appropriately warn and inform the EPA has
resulted in the absence of warning or caution statements that are adequate to protect
health and the environment.

108. The failure of Defendants to appropriately warn and inform the EPA has
resulted in the directions for use that are not adequate to protect health and the
environment.

109. By reason of the foregoing acts and omissions, Plaintiff seeks
compensatory damages as a result of Plaintiffs use of, and exposure to, Roundup
which caused or was a substantial contributing factor in causing Plaintiff to suffer from
cancer, specifically NHL, and Plaintiff suffered severe and personal injuries which are
permanent and lasting in nature, physical pain and mental anguish, including diminished
enjoyment of life.

110. By reason of the foregoing, Plaintiff is severely and permanently injured.

21
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 22 of 44

111. By reason of the foregoing acis and omissions, Plaintiff has endured and,
in some categories continues to suffer, emotional and mental anguish, medical
expenses, and other economic and non-economic damages, as a result of the actions

and inactions of the Defendants.

PLAINTIFF’S EXPOSURE TO ROUNDUP

112. Plaintiff used Roundup beginning in June 1980 to control weeds on
personal property.

113. For many years, Plaintiff sprayed Roundup on a regular basis as directed
by the manufacturer. Plaintiff followed all safety and precautionary warnings during the
course of use and utilized RoundUp as it came from the manufacturer and in
accordance with its intended use.

114. Plaintiff was subsequently diagnosed with Non-Hodgkin Lymphoma on
February 8, 2016.

115. Asa result of his/her injury, Plaintiff has incurred significant economic and

non-economic damages.

EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

116. Plaintiff incorporates by reference all prior paragraphs of this Complaint as

if fully set forth herein.

22
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 23 of 44

117. The running of any statute of limitations has been tolled by reason of
Defendants’ fraudulent concealment. Defendants, through their affirmative
misrepresentations and omissions, actively concealed from Plaintiff the true risks
associated with Roundup and glyphosate. Indeed, even as of October 2015,
Defendants continue to represent to the public that “Scientists are in agreement that
there is no evidence glyphosate causes cancer.” (emphasis added)

118. As aresult of Defendants’ actions, Plaintiff was unaware, and could not
reasonably know or have learned through reasonable diligence that Roundup and/or
glyphosate contact, exposed Plaintiff to the risks alleged herein and that those risks
were the direct and proximate result of Defendants’ acts and omissions.

119. Furthermore, Defendants are estopped from relying on any statute of
limitations because of their fraudulent concealment of the true character, quality and
nature of Roundup. Defendants were under a duty to disclose the true character,
quality, and nature of Roundup because this was non-public information over which
Defendants had and continue to have exclusive control, and because Defendants knew
that this information was not available to Plaintiff or to distributors of Roundup. In
addition, Defendants are estopped from relying on any statute of limitations because of
their intentional concealment of these facts.

120. Plaintiff had no knowledge that Defendants were engaged in the
wrongdoing alleged herein. Because of the fraudulent acts of concealment of
wrongdoing by Defendants, Plaintiff could not have reasonably discovered the
wrongdoing at any time prior. Also, the economics of this fraud should be considered.

Defendants had the ability to and did spend enormous amounts of money in furtherance

23
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 24 of 44

of their purpose of marketing, promoting and/or distributing a profitable herbicide,
notwithstanding the known or reasonably known risks. Plaintiff and medical
professionals could not have afforded and could not have possibly conducted studies to
determine the nature, extent, and identity of related health risks, and were forced to rely
on only the Defendants’ representations. Accordingly, Defendants are precluded by the

discovery rule and/or the doctrine of fraudulent concealment from relying upon any

statute of limitations.

FIRST CAUSE OF ACTION

(NEGLIGENCE)

121. Plaintiff repeats, reiterates, and re-alleges each and every allegation of
this Complaint contained in each of the foregoing paragraphs inclusive, with the same
force and effect as if more fully set forth herein.

122. Defendants had a duty to exercise reasonable care in the designing,
researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,
and/or distribution of Roundup into the stream of commerce, including a duty to assure
that the product would not cause users to suffer unreasonable, dangerous side effects.

123. Defendants failed to exercise ordinary care in the designing, researching,
testing, manufacturing, marketing, supplying, promoting, packaging, sale, testing,
quality assurance, quality control, and/or distribution of Roundup into interstate
commerce in that Defendants knew or should have known that using Roundup created

a high risk of unreasonable, dangerous side effects, including, but not limited to, the

24
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 25 of 44

development of NHL, as well as other severe and personal injuries which are
permanent and lasting in nature, physical pain and mental anguish, including diminished
enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or
medications.
124. The negligence by the Defendants, their agents, servants, and/or
employees, included but was not limited to the following acts and/or omissions:
a. Manufacturing, producing, promoting, formulating, creating, and/or
designing Roundup without thoroughly testing it;
b. Failing to test Roundup and/or failing to adequately, sufficiently, and
properly test Roundup;
c. Not conducting sufficient testing programs to determine whether or not
Roundup was safe for use; in that Defendants herein knew or should
have known that Roundup was unsafe and unfit for use by reason of
the dangers to its users;
d. Not conducting sufficient testing programs and studies to determine
Roundup's carcinogenic properties even after Defendants had
knowledge that Roundup is, was, or could be carcinogenic;
e. Failing to conduct sufficient testing programs to determine the safety of
“inert” ingredients and/or adjuvants contained within Roundup, and the
propensity of these ingredients to render Roundup toxic, increase the
toxicity of Roundup, whether these ingredients are carcinogenic,
magnify the carcinogenic properties of Roundup, and whether or not

“inert” ingredients and/or adjuvants were safe for use;

25
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 26 of 44

f. Negligently failing to adequately and correctly warn the Plaintiff, the
public, the medical and agricultural professions, and the EPA of the
dangers of Roundup;

g. Negligently failing to petition the EPA to strength the warnings
associated with Roundup;

h. Failing to provide adequate cautions and warnings to protect the health
of users, handlers, applicators, and persons whe would reasonably
and foreseeably come into contact with Roundup;

i. Negligently marketing, advertising, and recommending the use of
Roundup without sufficient knowledge as to its dangerous propensities;

j. Negligently representing that Roundup was safe for use for its intended
purpose, and/or that Roundup was safer than ordinary and common
items such as table salt, when, in fact, it was unsafe;

k. Negligently representing that Roundup had equivalent safety and
efficacy as other forms of herbicides;

l. Negligently designing Roundup in a manner, which was dangerous to
its users;

m. Negligently manufacturing Roundup in a manner, which was
dangerous to its users;

n. Negligently producing Roundup in a manner, which was dangerous to
its users;

0. Negligently formulating Roundup in a manner, which was dangerous to

its users;

26
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 27 of 44

p. Concealing information from the Plaintiff while knowing that Roundup
was unsafe, dangerous, and/or non-conforming with EPA regulations;

q. Improperly concealing and/or misrepresenting information from the
Plaintiff, scientific and medical professionals, and/or the EPA,
concerning the severity of risks and dangers of Roundup compared to
other forms of herbicides; and

r. Negligently selling Roundup with a false and misleading label.

125. Defendants under-reported, underestimated, and downplayed the serious
dangers of Roundup.

126. Defendants negligently and deceptively compared the safety risks and/or
dangers of Roundup with common everyday foods such as table salt, and other forms of
herbicides.

127. Defendants were negligent and/or violated New York law in the designing,
researching, supplying, manufacturing, promoting, packaging, distributing, testing,
advertising, warning, marketing, and selling of Roundup in that they:

a, Failed to use ordinary care in designing and manufacturing Roundup
so as to avoid the aforementioned risks to individuals when Roundup
was used as an herbicide;

b. Failed to accompany their product with proper and/or accurate
warnings regarding all possible adverse side effects associated with

the use of Roundup;

27
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 28 of 44

c. Failed to accompany their product with proper warnings regarding all
possible adverse side effects concerning the failure and/or malfunction
of Roundup;

d. Failed to accompany their product with accurate warnings regarding
the risks of all possible adverse side effects concerning Roundup;

e. Failed to warn Plaintiff of the severity and duration of such adverse
effects, as the warnings given did not accurately reflect the symptoms,
or severity of the side effects including, but not limited to, the
development of NHL;

f. Failed to conduct adequate testing, clinical testing and post-marketing
surveillance to determine the safety of Roundup;

g. Failed to conduct adequate testing, clinical testing, and post-marketing
surveillance to determine the safety of Roundup’s “inert” ingredients
and/or adjuvants;

h. Negligently misrepresented the evidence of Roundup's genotoxicity
and carcinogenicity; and

i. Were otherwise careless and/or negligent.

128. Despite the fact that Defendants knew or should have known that
Roundup caused, or could cause, unreasonably dangerous side effects, Defendants
continued and continue to market, manufacture, distribute, and/or sell Roundup to

consumers, including the Plaintiff.

28
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 29 of 44

129. Defendants knew or should have known that consumers such as the
Plaintiff would foreseeably suffer injury as a result of Defendants’ failure to exercise
ordinary care, as set forth above.

130. Defendants’ violations of law and/or negligence were the proximate cause
of Plaintiffs injuries, harm and economic loss, which Plaintiff suffered and/or will
continue to suffer.

131. Asa result of the foregoing acts and omissions, the Plaintiff suffered from
serious and dangerous side effects including, but not limited to, NHL, as well as other
severe and personal injuries which are permanent and lasting in nature, physical pain
and mental anguish, diminished enjoyment of life, and financial expenses for
hospitalization and medical care. Further, Plaintiff suffered life-threatening NHL, and
severe personal injuries, which are permanent and lasting in nature, physical pain and
mental anguish, including diminished enjoyment of life.

132. WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiffs favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and

proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.

SECOND CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY - DESIGN DEFECT)

29
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 30 of 44

133. Plaintiff repeats, reiterates and, re-alleges each and every allegation of
this Complaint contained in each of the foregoing paragraphs inclusive, with the same
force and effect as if more fully set forth herein.

134. Atall times herein mentioned, the Defendants designed, researched,
manufactured, tested, advertised, promoted, sold, distributed, and/or have acquired the
Defendants who have designed, researched, tested, advertised, promoted, marketed,
sold, and distributed Roundup as hereinabove described that was used by the Plaintiff.

135. Defendants’ Roundup was expected to and did reach the usual
consumers, handlers, and persons coming inte contact with said product without
substantial change in the condition in which it was produced, manufactured, sold,
distributed, and marketed by the Defendants.

136. At those times, Roundup was in an unsafe, defective, and inherently
dangerous condition, which was dangerous to users, and in particular, the Plaintiff
herein.

137. The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and disiributed by Defendants was defective in design or
formulation in that, when it left the hands of the manufacturer and/or suppliers, the
foreseeable risks exceeded the benefits associated with the design or formulation of
Roundup.

138. The Roundup designed, researched, manufactured, tested, adveriised,
promoted, marketed, sold, and distributed by Defendants was defective in design and/or

formulation, in that, when it left the hands of the Defendants manufacturers and/or

30
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 31 of 44

suppliers, it was unreasonably dangerous, unreasonably dangerous in normal use, and
it was more dangerous than an ordinary consumer would expect.

139. At ali times herein mentioned, Roundup was in a defective condition and
unsafe, and Defendants knew or had reason to know that said product was defective
and unsafe, especially when used in the form and manner as provided by the
Defendants. In particular, Defendants’ Roundup was defective in the following ways:

a. When placed in the stream of commerce, Defendants’ Roundup
Products were defective in design and formulation and, consequently,
dangerous to an extent beyond that which an ordinary consumer would
anticipate.

b. When placed in the stream of commerce, Defendants’ Roundup
products were unreasonably dangerous in that they were hazardous
and posed a grave risk of cancer and other serious illnesses when
used in a reasonably anticipated manner.

c. When placed in the stream of commerce, Defendants’ Roundup
products contained unreasonably dangerous design defects and were
not reasonably safe when used in a reasonably anticipated manner.

d. Defendants did not sufficiently test, investigate, or study its Roundup
products.

e. Exposure to Roundup presents a risk of harmful side effects that

outweigh any potential utility stemming from the use of the herbicide.

31
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 32 of 44

f. Defendants new or should have known at the time of marketing its
Roundup products that exposure to Roundup and could result in
cancer and other severe illnesses and injuries.

g. Defendants did not conduct adequate post-marketing surveillance of its
Roundup products.

140. Defendants knew, or should have known that at ail times herein
mentioned its Roundup was in a defective condition, and was and is inherently
dangerous and unsafe.

141. Plaintiff was exposed to Defendants’ Roundup in the course of her
employment, as described above, without knowledge of Roundup’s dangerous
characteristics.

142. At the time of the Plaintiffs use of and exposure to Roundup, Roundup
was being used for the purposes and in a manner normally intended, as a broad-
spectrum herbicide.

143. Defendants with this knowledge voluntarily designed its Roundup with a
dangerous condition for use by the public, and in particular the Plaintiff.

144. Defendants had a duty to create a product that was not unreasonably
dangerous for its normal, intended use.

145. Defendants created a product that was and is unreasonably dangerous for
its normal, intended use.

146. Defendants marketed and promoted a product in such a manner so as to
make it inherently defective as the product downplayed its suspected, probable, and

established health risks inherent with its normal, intended use.

32
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 33 of 44

147. The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Defendants was manufactured defectively
in that Roundup [eft the hands of Defendants in a defective condition and was
unreasonably dangerous to its intended users.

148. The Roundup designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed by Defendants reached their intended users
in the same defective and unreasonably dangerous condition in which the Defendants’
Roundup was manufactured.

149. Defendants designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed a defective product, which created an
unreasonable risk to the health of consumers and to the Plaintiff in particular, and
Defendants are therefore strictly liable for the injuries sustained by the Plaintiff.

150. The Plaintiff could not, by the exercise of reasonable care, have
discovered Roundup’s defects herein mentioned or perceived its danger.

151. By reason of the foregoing, the Defendants have become strictly liable to
the Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of a
defective product, Roundup.

152. Defendants’ defective design, of Roundup amounts to willful, wanton,
and/or reckless conduct by Defendants.

153. Defects in Defendants’ Roundup were the cause or a substantial factor in
causing Plaintiff's injuries.

154. As aresult of the foregoing acts and omission, the Plaintiff developed

NHL, and suffered severe and personal injuries, which are permanent and lasting in

33
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 34 of 44

nature, physical pain and mental anguish, including diminished enjoyment of life, and
financial expenses for hospitalization and medical care.

155. WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiffs favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and

proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.

THIRD CAUSE OF ACTION

(STRICT PRODUCTS LIABILITY — FAILURE TO WARN)

156. Plaintiff repeats, reiterates and re-alleges each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force
and effect as if more fully set forth herein.

157. Defendants have engaged in the business of selling, testing, distributing,
supplying, manufacturing, marketing, and/or promoting Roundup, and through that
conduct have knowingly and intentionally placed Roundup into the stream of commerce
with full knowledge that it reaches consumers such as Plaintiff who are exposed to it
through ordinary and reasonably foreseeable uses.

158. Defendants did in fact sell, distribute, supply, manufacture, and/or promote
Roundup to Plaintiff. Additionally, Defendants expected the Roundup that they were
selling, distributing, supplying, manufacturing, and/or promoting to reach — and

Roundup did in fact reach — consumers, including Plaintiff, without any substantial

34
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 35 of 44

change in the condition of the product from when it was initially distributed by
Defendants.

159. At the time of manufacture, Defendant could have provided the wamings
or instructions regarding the full and complete risks of Roundup and glyphosate-
containing products because it knew or should have known of the unreasonable risks of
harm associated with the use of and/or exposure to such products.

160. Atall times herein mentioned, the aforesaid product was defective and
unsafe in manufacture such that it was unreasonably dangerous to the user, and was so
at the time it was distributed by Defendants and at the time Plaintiff was exposed to
and/or ingested the product. The defective condition of Roundup was due in part to the
fact that it was not accompanied by proper warmings regarding its carcinogenic qualities
and possible side effects, including, but not limited to, developing non-Hodgkin's
lymphoma as a result of exposure and use.

161. Roundup did not contain a warming or caution statement, which was
necessary and, if complied with, was adequate to protect health those exposed in
violation of 7 U.S.C. § 136j(a)(1E).

162. Defendants’ failure to include a warning or caution statement which was
necessary and, if complied with, was adequate to protect the health of those exposed,
violated 7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of New York.

163. Defendants could have amended the label of Roundup to provide
additional warnings.

164. This defect caused serious injury to Plaintiff, who used Roundup in its

intended and foreseeable manner.

35
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 36 of 44

165. At all times herein mentioned, Defendants had a duty to properly design,
manufacture, compound, test, inspect, package, label, distribute, market, examine,
maintain supply, provide proper warnings, and take such steps to assure that the
product did not cause users to suffer from unreasonable and dangerous side effects.

166. Defendants labeled, distributed, and promoted the aforesaid product that it
was dangerous and unsafe for the use and purpose for which it was intended.

167. Defendants failed to warn of the nature and scope of the side effects
associated with Roundup, namely its carcinogenic properties and its propensity to
cause or serve as a substantial contributing factor in the development of NHL.

168. Defendants were aware of the probable consequences of the aforesaid
conduct. Despite the fact that Defendants knew or should have known that Roundup
caused serious injuries, Defendants failed to exercise reasonable care to warn of the
dangerous carcinogenic properties and side effect of developing NHL from Roundup
exposure, even though these side effects were known or reasonably scientifically
knowable at the time of distribution. Defendants willfully and deliberately failed to avoid
the consequences associated with their failure to warn, and in doing so, Defendants
acted with a conscious disregard for the safety of Plaintiff.

169. At the time of exposure, Plaintiff could not have reasonably discovered
any defect in Roundup prior through the exercise of reasonable care.

170. Defendants, as the manufacturers and/or distributors of the subject
product, are held to the level of knowledge of an expert in the field.

171. Plaintiff reasonably relied upon the skill, superior knowledge, and

judgment of Defendants.

36
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 37 of 44

172. Had Defendants properly disclosed the risks associated with Roundup,
Plaintiff would have avoided the risk of NHL by not using Roundup.

173. The information that Defendants did provide or communicate failed to
contain adequate warnings and precautions that would have enabled Plaintiff, and
similarly situated individuals, to utilize the product safely and with adequate protection.
Instead, Defendants disseminated information that was inaccurate, false, and
misleading and which failed to communicate accurately or adequately the comparative
severity, duration, and extent of the risk of injuries associated with use of and/or
exposure to Roundup and glyphosate; continued to promote the efficacy of Roundup,
even afier it knew or should have known of the unreasonable risks from use or
exposure; and concealed, downplayed, or otherwise suppressed, through aggressive
marketing and promotion, any information or research about the risks and dangers of
exposure to Roundup and glyphosate.

174. To this day, Defendants have failed to adequately warn of the true risks of
Plaintiffs injuries associated with the use of and exposure to Roundup.

175. As aresult of their inadequate warnings, Defendants’ Roundup products
were defective and unreasonably dangerous when they left the possession and/or
control of Defendant, were distributed by Defendant, and used by Plaintiff.

176. As adirect and proximate result of Defendants’ actions as alleged herein,
and in such other ways to be later shown, the subject product caused Plaintiff to sustain
injuries as herein alleged.

177. WHEREFORE, Plaintiff respectfully requests that this Court enter

judgment in Plaintiffs favor for compensatory and punitive damages, together with

37
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 38 of 44

interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and

proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.

FOURTH CAUSE OF ACTION

(BREACH OF IMPLIED WARRANTIES)

178. Plaintiff repeats, reiterates, and re-alleges each and every allegation of
this Complaint contained in each of the foregoing paragraphs inclusive, with the same
force and effect all if more fully set forth herein.

179. Atall times herein mentioned, the Defendants manufactured, distributed,
compounded, recommended, merchandized, advertised, promoted, and sold Roundup
and/or have recently acquired the Defendants who have manufactured, compound
portrayed, distributed, recommended, merchandized, advertised, promoted, and sold
Roundup, as a broad spectrum herbicide. These actions were under the ultimate control
and supervision of Defendants.

180. At the time Defendants marketed, sold, and distributed Roundup for use
by Plaintiff, Defendants knew of Roundup’s intended use and impliedly warranted the
product to be or merchantable quality and safe and fit for this use.

181. The Defendants impliedly represented and warranted to Plaintiff and users
of Roundup, the agricultural community, and/or the EPA that Roundup was safe and of

merchantable quality and fit for the ordinary purpose for which it was to be used.

38
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 39 of 44

182. These representations and warranties were false, misleading, and
inaccurate in that Roundup was unsafe, unreasonably dangerous, not of merchantable
quality, and defective.

183. Plaintiff and/or the EPA did rely on said implied warranty of
merchantability of fitness for particular use and purpose.

184. Plaintiff reasonably relied upon the skill and judgment of Defendants as to
whether Roundup was of merchantable quality and safe and fit for its intended use.

185. Roundup was injected into the stream of commerce by the Defendants in
a defective, unsafe, and inherently dangerous condition, and the products’ materials
were expected to and did reach users, handlers, and persons coming into contact with
said products without substantial change in the condition in which they were sold.

186. The Defendants breached the aforesaid implied warranties, as their
herbicide Roundup was not fit for its intended purposes and uses.

187. Asaresult of the foregoing acts and omissions, Plaintiff suffered from
NHL and Plaintiff suffered severe and personal injuries which are permanent and lasting
in nature, physical pain and mental anguish, including diminished enjoyment of life,
financial expenses for hospitalization and medical care, including medical expenses and
other economic, and non-economic damages.

188. WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiff's favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and

proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.

39
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 40 of 44

FIFTH CAUSE OF ACTION

(LOSS OF CONSORTIUM)

189. Plaintiff repeats, reiterates, and re-alleges each and every allegation of
this Complaint contained in each of the foregoing paragraphs inclusive, with the same
force and effect all if more fully set forth herein

190. As a direct and proximate result of defendant’s conduct, as detailed
above, Plaintiff Mary Ann Liesinger was caused to lose the consortium and society of
her spouse, Plaintiff Fred Liesinger.

191. WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiffs favor for compensatory and punitive damages, together with
interest, costs herein incurred, attorneys’ fees and all relief as this Court deems just and

proper. Additionally, Plaintiff demands a jury trial on all issues contained herein.

SIXTH CAUSE OF ACTION

(CONSUMER PROTECTION VIOLATIONS)

192. Plaintiff repeats, reiterates, and re-alleges each and every allegation of
this Complaint contained in each of the foregoing paragraphs inclusive, with the same
force and effect ail if more fully set forth herein.

193. Defendants have a statutory duty to refrain from unfair or deceptive acts or
trade practices in the design, development, approval, manufacture, promotion,

marketing and sale of RoundUp®.

40
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 41 of 44

194. Had the Defendants not engaged in the deceptive conduct described
herein, Plaintiff would not have purchased and/or paid for RoundUp and would not have
suffered the injuries and damages related to RoundUp. Specifically, Plaintiff was misted
by the deceptive conduct described herein.

195. Defendants’ deceptive, unconscionable, and/or fraudulent representations,
misrepresentations and material omissions directly and indirectly to consumers,
including Plaintiff, constituted unfair and deceptive acts and trade practices in violation
of the state consumer protection statutes listed below.

196. Defendants engaged in wrongful conduct while at the same time
obtaining, under false pretenses, substantial sums of money from Plaintiff for RoundUp
that they would not have paid had Defendants not engaged in unfair and deceptive
conduct.

197. Defendants have engaged in unfair competition or unfair or deceptive acts
or practices or made false representation in violation of New York General Business
Law §349 et seq. and §350 et seq., and Executive Law §63(12).

198. Plaintiff was injured by the cumulative and indivisible nature of
Defendants’ conduct. The cumulative effect of Defendants’ conduct directed at
consumers including the Plaintiff was to create a demand for and sell RoundUp. Each
aspect of Defendants’ conduct combined to artificially create sales of RoundUp.

199. Consumers including the Plaintiff relied upon Defendants’
misrepresentations and omissions in determining to use RoundUp.

200. By reason of the unlawful acts engaged in by the Defendants, Plaintiff has

suffered ascertainable loss and damages.

41
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 42 of 44

201. Asa direct and proximate result of Defendants’ wrongful conduct, Plaintiff
has been damaged by paying in whole or in part for RoundUp.

202. Asa direct and proximate result of Defendants’ violations of New York's
unfair trade practice acts, Plaintiff has sustained economic losses and other damages
for which Plaintiff is entitled to statutory and compensatory damages, and declaratory
relief in amounts to be proven at trial.

203. WHEREFORE, Plaintiff respectfully requests that this Court enter
judgment in Plaintiffs favor for compensatory and punitive damages, together with
multiplicative damages as prescribed by statute, interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff

demands a jury trial on all issues contained herein.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment against the Defendants on each
of the above-referenced claims and causes of action and as follows:

1. Awarding compensatory damages in excess of the jurisdictional amount,
including, but not limited to pain, suffering, emotional distress, loss of enjoyment
of life, and other non-economic damages in an amount to be determined at trial
of this action;

2. Awarding compensatory damages to Plaintiff for past and future damages,
including, but not limited to, Plaintiffs pain and suffering and for severe and

permanent personal injuries sustained by the Plaintiff including health care costs

and economic loss:

42
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 43 of 44

3. Awarding economic damages in the form of medical expenses, out of pocket
expenses, lost earnings and other economic damages in an amount to be
determine at trial of this action;

4, Punitive and/or exemplary damages for the wanton, willful, fraudulent, and
reckless acts of the Defendanis who demonstrated a complete disregard and
reckless indifference for the safety and welfare of the general public and to the
Plaintiff in an amount sufficient to punish Defendants and deter future similar
conduct, to the extent allowed by applicable law;

5. Multiplicative damages as prescribed by statute;

6. Pre-judgment interest;

7. Post-judgment interest;

8. Awarding Plaintiff reasonable attorneys’ fees;

9. Awarding Plaintiff the costs of these proceedings; and

10. Such other and further relief as this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues.

43
Case 3:21-cv-05221-VC Document1 Filed 06/23/21 Page 44 of 44

Dated: June 23, 2021

By:

Brian A. Goldstein, Esq.
ATTORNEYS FOR PLAINTIFF(S)
Cellino Law LLP

2500 Main Place Tower

350 Main Street

Buffalo, NY 14202-3725
Telephone: (716) 888-2020

Fax: (716) 259-2020
Brian.Goldstein@cellinolaw.com
